      Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 1 of 27 PageID #:3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 LARRY HEARD, professionally known as “Mr.
 Fingers” and ROBERT OWEN,

                    Plaintiffs,
         v.                                            Case No.

 TRAX RECORDS, INC., PRECISION/TRAX
 RECORDS, an entity of unknown legal origins,
 RACHAEL SHERMAN née RACHAEL CAIN
 p/k/a SCREAMIN’ RACHAEL, doing business
 as SCREAMING RACHAEL CAIN MUSIC
 and TRAX RECORDS, and JOHN DOES 1-10,

                    Defendants.

                                          COMPLAINT

       Plaintiffs, Larry Heard and Robert Owens (“Plaintiffs”), by their undersigned attorneys,

hereby submit their Complaint against defendants Trax Records, Inc., Precision/Trax Records,

Rachael Sherman née Rachael Cain p/k/a Screamin’ Rachael d/b/a Screaming Rachael, Cain

Music, and Trax Records (collectively, “Defendants”), and allege as follows:

                                   PRELIMINARY STATEMENT

       1.     This case involves an all-too familiar story of the early days of the music industry.

Talented, but unrepresented, musicians hungry for their first break were lulled into a business

relationship with an unscrupulous record company that made promises it never intended to keep

and masqueraded as paternalistic benefactors for those artists – like a wolf in sheep’s clothing.

       2.     The musicians sometimes signed away valuable rights to their music for

consideration that was not merely inadequate, but it was never paid. Even worse, the record

company exploited the artists’ other musical works with neither permission nor license to further

reap the fruits of their creative output. Eventually, the artists were relegated to mere commodities
         Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 2 of 27 PageID #:4




whose professional names were slapped onto vinyl records or other goods exploited by the record

company to lure consumers who understood that the artist’s professional name was a sign of great

value.

          3.   This is the story of Larry Heard, Robert Owens, and Trax Records.

          4.   During the decades since Defendants first began exploiting musical works created by

Larry Heard and/or Robert Owens, neither Heard nor Owens was properly compensated for the

great value of each’s musical labors. Instead, Defendants enriched themselves and brazenly

exploited those musical works for their sole benefit, while encouraging and enabling others to do

the same.

          5.   And it does not end with just Heard and Owens; there are many others. 5Mag.net

magazine recently reported the following about Trax Records and its deceased founder Larry

Sherman:

                Listeners and today’s collectors often complain about poor pressings with
                “pops” and imperfections, reputedly from the use of cheap or recycled vinyl.
                Many of 5 Mag’s early profiles of some of Chicago House Music’s legends
                outlined the feeling by the then-young, often black artists of exploitation.
                Jamie Principle told 5 Mag in 2011 that he never had a contract of any kind
                with Trax, while DJ Pierre of Phuture, whose Acid Tracks was released on
                Trax, claimed he never received any royalties at all from the label for what
                became one of the best-selling tracks of all time.

          6.   DJ Magazine reported on the death of Larry Sherman and stated, “Sherman’s legacy

is a complex one, however, with an alleged history of not paying royalties, not providing artists

with proper contracts, and using cheap, poor quality vinyl.”

          7.   It also happened with another house-music legend known as ”Frankie Knuckles,” an

American DJ, record producer, and remixer who, like Owens and Heard, played an important role

in developing and popularizing house music in Chicago during the 1980s.




                                                 2
      Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 3 of 27 PageID #:5




       8.    Before his untimely death in 2014, Knuckles had called the Trax Records group

“barnacles” because “[a]nytime I got some new product coming out they try and piggyback on

whatever that it is that I'm doing to try and make whatever they can make off of it.”

       9.    When Knuckles died, Chicago Mayor Rahm Emanuel said Chicago had “lost one of

its most treasured cultural pioneers.” Cain issued a press release where she said, in part: “I want to

thank people around the world, especially those in dance music culture for honoring Frankie

Knuckles. There is no doubt that his music, and the love he shared has changed the lives of so

many. Though tragically we have lost him in the physical sense, his legacy and the music he

created will never die…House Music would not exist as it does today without Frankie Knuckles.”

       10.   So true, but Knuckles could have died a richer man and been able to leave something

to his heirs, if only Trax had paid him what it owed for its exploitation of his music.

       11.   Adonis M. Smith, professionally known as “Adonis,” is yet another artist and

producer who was cheated by Trax. Adonis recently confirmed on Facebook that he never received

any royalties for all of his music released by Trax Records – for the past 34 years – which include

the pioneering 1986 acid house track No Way Back and We're Rocking Down The House. Indeed,

a fundraiser was recently set up which aims to financially help Adonis because of this decades-

long non-payment of royalties he is owed by Trax Records.

       12.   Adonis illustrated the issue addressed in this lawsuit with a recent posting on his

Facebook page:

               Do not buy or support Trax Records! Because this label has not paid me
               one penny in 34 years. Trax Records do not own any rights to my music.
               Please share this post everywhere. Also tell all distributors to do not sell
               this record or any other of my songs from this horrible label. Enough is
               enough.




                                                  3
      Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 4 of 27 PageID #:6




       13.   This action seeks to vindicate Plaintiffs’ rights in various musical compositions and

sound recordings that they created in the 1980s. Enough is enough.

                                              PARTIES

       14.   Plaintiff, Larry Heard, professionally known as “Mr. Fingers” (“Heard”), is a resident

of the State of Pennsylvania.

       15.   Plaintiff, Robert Owens (“Owens”), is a resident of the State of Ohio.

       16.   Defendant Trax Records, Inc. (“Trax Inc.”), is a corporation created under the laws

of the State of Illinois, having a principal place of business in the City of Chicago.

       17.   Plaintiffs are informed and believe, and based thereon allege, that Defendant

Precision/Trax Records (“Precision/Trax”) is an entity of unknown legal origins, having a principal

place of business in the City of Chicago, and at all relevant times was owned and operated by Larry

Sherman (“Sherman”). Larry Sherman died on April 8, 2020, at the age of 70.

       18.   Defendant, Trax Records, Ltd. (“Trax Ltd.”), was a corporation created under the

laws of the State of Illinois, having a principal place of business in the City of Chicago. Trax Ltd.

was administratively dissolved in 1980.

       19.   Plaintiffs are informed and believe, and based thereon allege, that at all relevant

times, Precision/Trax and Trax Ltd. conducted business through its principal owners and officers

Sherman and Rachel Cain.

       20.   Defendant Rachael Sherman née Rachael Cain, professionally known as “Screamin’

Rachael” is a resident of Chicago, Illinois. Cain operates a music publishing business through a

wholly owned publishing entity “Screaming Rachael Cain Music” (hereinafter Rachael Sherman

and Screaming Rachael Cain Music shall be collectively referred to as “Cain”).




                                                  4
      Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 5 of 27 PageID #:7




        21.   Plaintiffs are informed and believe, and based thereon allege, that Cain is an owner

and officer of Defendants Trax Records, Ltd. and Trax Records, Inc.

        22.   John Does 1-10 represent the individuals or companies through which Sherman

and/or Cain transact business, the identities of which are presently unknown to Plaintiffs. Plaintiffs

therefore sues these Defendants by fictitious names. Plaintiffs will amend this Complaint to allege

the true names and capacities of these John Doe Defendants when ascertained.

        23.   Plaintiffs are informed and believe, and based thereon allege, that there exists, and at

all times herein mentioned there existed, a unity of interest and ownership between and among

Defendants Cain and Does 1 through 10, inclusive, on the one hand, and Precision/Trax, Trax Ltd.

and/or Trax, Inc., on the other, such that any individuality or separateness between them has

ceased, and that they and each of them are the alter egos of each other. Plaintiffs are further

informed and believe, and based thereon allege, that adherence to the fiction of the separate

existence of these Defendants would permit an abuse of the corporate privilege and would promote

injustice.

        24.   Plaintiffs are informed and believe, and based thereon allege, that there exists, and at

all times herein mentioned there existed, a unity of interest and ownership between Precision/Trax,

Trax Ltd. and Trax, Inc., and Does 1 through 10, inclusive, such that any individuality or

separateness between them has ceased, and that Precision/Trax, Trax Ltd. and Trax, Inc., and Does

1 through 5 are the alter egos of each other. Plaintiffs are further informed and believe, and based

thereon allege, that adherence to the fiction of the separate existence of Precision/Trax, Trax Ltd.

and Trax, Inc., and Does 1 through 10 as entities distinct from each other would permit an abuse

of the corporate privilege and would promote injustice.




                                                  5
      Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 6 of 27 PageID #:8




                                     JURISDICTION AND VENUE

        25.   This is an action for copyright infringement arising under the Copyright Act of 1976,

as amended, Title 17, United States Code, §§ 101 et seq. (the “Copyright Act”), and pendant claims

pursuant to the laws of the State of Illinois.

        26.   The Court has original subject-matter jurisdiction over the Copyright Act claims

pursuant to 28 U.S.C. § 1331. To the extent this Complaint contains claims for relief under Illinois

law, those claims are specifically authorized to be brought in this Court under the provisions of 28

U.S.C. §§ 1338(a) and 1338(b).

        27.   This Court also has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332. The

citizenship of Plaintiffs is fully diverse from that of Defendants, and the amount in controversy

exceeds $75,000, exclusive of interest.

        28.   This Court has personal jurisdiction over Defendants because they are domiciled in

the State of Illinois and incorporated under the laws of the State of Illinois.

        29.   This Court has further personal jurisdiction over Defendants because they, and each

of them, conduct business continuously and systematically in Illinois for the purpose of engaging

in, inter alia, the manufacture and distribution of sound recordings and the licensing of musical

compositions created and/or owned by Heard and Owens, as well as related activities within the

State of Illinois.

        30.   Defendants are further subject to personal jurisdiction based on their acts of placing

their products into the stream of commerce with the expectation that such products will be

delivered to and viewed by consumers within the State of Illinois and within this District.




                                                  6
      Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 7 of 27 PageID #:9




       31.   Venue is proper in this Judicial District because a substantial part of the events or

omissions giving rise to the claim occurred here. Venue is also proper in this Judicial District

pursuant to 28 U.S.C. § 1400(a).

                            ALLEGATIONS COMMON TO ALL COUNTS

Background

       32.   House music’s roots lie in the spontaneous combustion in a handful of Chicago clubs

in the early 1980s, when clubs only needed one DJ. At the time, Chicago clubs were usually sound-

tracked by jukeboxes. “DJing” is the act of playing existing recorded music for a live audience,

which started as early as the 1940s. By the 1970s, after the emergence of more sophisticated

technologies to manipulate recorded music, two men from New York City ˗ Frankie Knuckles and

Larry Levan ˗ took the art of DJing to the next level. The modern DJ’s role expanded from just

spinning records at clubs, to that of a performer, engineer, and musician who created a seamless

and extended mix of music for a dance party or club.

       33.   Larry Levan and Frankie Knuckles were two of the first superstar DJs. They began

their careers at two of the most important early disco clubs: the famed Continental Baths, a gay

bathhouse located in the basement of The Ansonia Hotel in New York City, and the Gallery located

in the SoHo neighborhood of Lower Manhattan.

       34.   In 1977, after the Garage closed, Levan took up residency at the night club Paradise

Garage, also located in SoHo. Knuckles took up residency at Chicago’s The Warehouse Club in a

three-story former factory located at 206 South Jefferson Street in downtown Chicago.

       35.   Knuckles brought Chicago a style and technique pioneered in, and previously only

known to, New York’s disco clubs and loft parties, such as mixing and programming a set and

using reel-to-reel tapes.




                                                7
     Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 8 of 27 PageID #:10




         36.   Word spread about The Warehouse Club; it is where the term “house” music

originated. House music is essentially disco music with electronic drum-machine beats.

         37.   As a teenager, Heard used to pass the Warehouse Club after school on his way to

work late in the evening, wondering why there were so many people hanging out in the street.

         38.   Although he had never once set foot in the club, that experience stayed with him until

his early 20s when he began creating his own music and, by 1984, began to professionally perform

as “Mr. Fingers.”

         39.   In 1984, Heard bought his first drum machine and synthesizers and wrote and

recorded a few songs that would become legendary — raw versions he calls “prototypes” —

including Mystery of Love and Can You Feel It.

         40.   Since that time, Heard has been a composer, recording artist, DJ, record producer,

and musician, widely known as an important figure in Chicago’s house-music scene. Beginning in

the 1980s, Heard was the primary creative force, leader, and lead songwriter for the influential

house-music group, “Fingers, Inc.” He is regarded as a pioneer of deep house music, bridging the

gap between the futurism and “posthuman tendencies” of house and the lush, soulful sound of

disco.

         41.   During the next few years, Heard also wrote, recorded, and produced Washing

Machine which, along with his song Can You Feel It, would later be regarded as iconic house-

music anthems.

         42.   Around the same time, Owens was employed in the shipping and receiving

department of Illinois’ Evanston Hospital. There, he would find free time during his workday and,

within the privacy of the hospital’s private bathrooms, write songs on toilet paper. Two such songs

were Bring Down the Walls and Never No More Lonely.




                                                  8
     Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 9 of 27 PageID #:11




       43.   Larry Heard met Robert Owens through a mutual friend while Owens was working

as a DJ in Chicago’s underground dance scene. Owens had created some edits of Heard’s

instrumental works which he gave to friends Ron Hardy and Frankie Knuckles. Shortly thereafter,

Owens started writing lyrics for Heard’s instrumentals, including Mystery of Love, Distant Planet,

and Donnie. Shortly thereafter, Heard and Owens, along with Ron Wilson, formed the musical

group known as “Fingers Inc.”

       44.   Since the early 1980s, Owens has been, and is now, a composer, recording artist, DJ,

record producer, and musician, best known for his collaboration with Larry Heard and Ron Wilson

in the Chicago house group ”Fingers Inc.” Owens has also worked with many other collaborators

in the house-music and electronica genres.

       45.   Sprung from the spirit of the world of musical improvisation, Fingers Inc. raised the

concept of house music to an art form.

       46.   In 1985, Heard launched his own record label, which would eventually be called

Alleviated Records, selling out pressings of his records from the trunk of his car.

       47.   Shortly thereafter, Heard formed business relationships with two other record labels,

Atlanta-based Jack Trax Records and Chicago-based D.J. International Records, homes for mid-

1980’s to 1990’s House, Acid House, Detroit Techno, and Jacking Chicago House.

       48.   In or about 1985-1986, Heard also wrote, recorded, and/or produced two other songs,

and sound recordings of those songs, entitled Beyond the Clouds (performed by Heard) and Bring

Down the Walls (performed and co-written by Robert Owens), were similarly widely popular

house-music tracks.

       49.   In or about 1985-1986, Heard also wrote, recorded, and/or produced other musical

compositions and sound recordings entitled Donnie (co-written with Irwin Eberhart and Harri




                                                 9
    Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 10 of 27 PageID #:12




Dennis), Distant Planet (co-written with Harri Dennis), Never No More Lonely (co-written with

Robert Owens), and Bye-Bye (co-written with Robert Owens).

       50.   The musical compositions entitled Can You Feel It, Washing Machine, Beyond the

Clouds, Bring Down the Walls, Donnie, Distant Planet, and Never No More Lonely shall be

referred to herein as the “Compositions.”

       51.   The sound recordings entitled Can You Feel It, Washing Machine, Beyond the

Clouds, Bring Down the Walls, Donnie, Distant Planet and Never No More Lonely shall be referred

to herein as the “Recordings.”

Trax Records

       52.   In 1983, after purchasing the Chicago-based vinyl record-pressing plant, Precision

Pressing, Sherman and Jesse Saunders co-founded a record label alternatively called “Trax

Records” or “Precision/Trax” (which has no connection to Jack Trax Records). It served as a

primary and important distribution outlet for house music.

       53.   Defendant Cain was one of the first artists signed by Trax Records. She was (and is)

known professionally as “Screamin’ Rachael.” Cain would later be dubbed the “Queen of House

Music” and eventually marry Sherman and become his business partner.

       54.   Over the years, Sherman and/or Cain had formed various companies whose names

included the term “Trax,” including without limitation Trax Records, Ltd. Trax Records, Inc.,

Precision/Trax Records, and Casablanca/Trax, Inc., leaving a trail of dissolved or bankrupt

companies.

       55.   Upon information and belief, in 2006, after a period of decline from the late 1990s to

early 2000s, Cain revived the label and presently is solely in control of its business operations, and




                                                 10
    Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 11 of 27 PageID #:13




continued to exploit its catalogue, including the Compositions and Recordings created by Heard

and/or Owens.

       56.   Upon information and belief, Trax Records built its catalogue by taking advantage of

the unsophisticated but creative house-music artists and songwriters by having them sign away

their copyrights to their musical works for paltry amounts of money up front and promises of

continued royalties throughout the life of the copyrights.

Documents Which Purport to Grant Trax Records Rights in Heard’s Compositions.

       57.   In or about 1985-1987, Heard signed four documents with “Precision/Trax Records”

which, at the time, was not a formal legal entity, but rather a trademark utilized by Sherman. At

the time, Heard did not have legal counsel.

       58.   These documents, described in further detail below, purportedly either assigned

Heard’s share of the copyrights in four musical compositions to Precision/Trax or granted

Precision/Trax a mechanical license to record and release those musical compositions on

phonograph records, for what would become Heard’s’ most popular songs and tracks, entitled Can

You Feel It?, Washing Machine, Beyond the Clouds, and Bring Down the Walls (these musical

compositions are herein referred to as the “Heard/Trax Compositions”).

       59.   The first document is titled “Assignment of Copyright (Musical Composition),”

which purports to assign or transfer to Precision/Trax 100% “of all publishing rights and all right,

title and interest in and to the copyrights” then possessed by Heard in the musical compositions

Can You Feel It, Washing Machine, and Beyond the Clouds. It is undated and appears to be signed

by Heard but not by Sherman or anyone else on behalf of Precision/Trax. In exchange for this

grant of copyrights, Precision/Trax promised to pay Heard a fixed amount of $3,000.




                                                11
    Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 12 of 27 PageID #:14




       60.   The second document is dated December 30, 1986, and purportedly signed by Heard

and Sherman on behalf of Precision/Trax. It is mistitled “Assignment of Copyright (Musical

Composition)” because it does not include any provision for the assignment, transfer, or grant of

any copyright-ownership interest. But it does purport to grant Precision/Trax a non-exclusive

mechanical license for the musical compositions Can You Feel It, Washing Machine, and Beyond

the Clouds solely for the purpose of “making and selling phonograph records.” In exchange for

this purported mechanical license, Precision/Trax promised to pay Heard a fixed amount of $3,000

plus 15% “based on the sale of these records.”

       61.   The third document, dated November 30, 1986, is purportedly signed on December

30, 1986, by Heard and Sherman on behalf of Precision/Trax. It, too, is mistitled “Assignment of

Copyright (Musical Composition)” because it does not include any provision for the assignment,

transfer, or grant of any copyright-ownership interest. It does, however, purport to grant

Precision/Trax a non-exclusive mechanical license for the musical composition Bring Down the

Walls solely for the purpose of “making and selling phonograph records.” In exchange for this

purported mechanical license, Precision/Trax promised to pay Heard a fixed amount of $3,000

plus 15% “based on the sale of these records.”

       62.   Critically, these first, second, and third documents (collectively, the “Precision/Trax

Documents”) do not contain any grant of copyright ownership or any assignment or transfer of any

copyright ownership interests in the sound recordings embodying the performances of Heard for

Can You Feel It, Washing Machine, Beyond the Clouds, and Bring Down the Walls.

       63.   The Precision/Trax Documents also lack any grant of rights to sell, license, distribute,

or otherwise exploit any of the Recordings of Can You Feel It, Washing Machine, Beyond the

Clouds, and Bring Down the Wall.




                                                 12
    Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 13 of 27 PageID #:15




          64.   At best, the Precision/Trax Documents were ambiguous. At worst, they constituted

unconscionable contracts of adhesion which would result in decades of revenue streams flowing

only to Trax/Precision (or other entities formed and operated by Sherman and Cain), with Heard

deriving virtually no economic benefit from their exploitation by Defendants.

          65.   Furthermore, none of the Precision/Trax Documents refers or mentions the

Recordings or Compositions entitled Donnie, Distant Planet, Never No More Lonely, and Distant

Planet.

          66.   To Plaintiffs’ knowledge, except for the purported limited non-exclusive grants

referred to in the Precision/Trax Documents, as hereinabove alleged, no assignments or transfers

of any copyright-ownership interests, or other grants, licenses, or permissions of any kind were

ever issued to any Defendants, including without limitation, Precision/Trax, for the Compositions

or the Recordings.

Copyright Registrations for the Compositions and the Recordings.

          67.   In 1986 and 1987, the Register of Copyrights issued registrations for the copyrights

in certain Compositions in the name of Heard, alone or together with his co-authors, including

Owens.

          68.   In 1986 and 1987, the Register of Copyrights also issued registrations in the name of

“Trax Records” for the same copyrights in certain Compositions, as well as the Recordings.

          69.   The titles, copyright claimants, registration numbers, and a description of rights

claimed are summarized below:

      TITLE               CLAIMANT(S) -   REG. NO.                ISSUE         RIGHTS
                          REGISTRANT(S)                           DATE        CLAIMED
 Can You Feel It          Larry Heard   PAu-896668                10/17/86 Music




                                                  13
    Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 14 of 27 PageID #:16




      TITLE            CLAIMANT(S) -   REG. NO.                ISSUE           RIGHTS
                       REGISTRANT(S)                           DATE           CLAIMED
 Can You Feel It       Trax Records  SR-008153                 2/26/87    Sound Recording &
                                                                          Music

 Washing Machine       Trax Records         SR-008153          2/26/87    Sound Recording &
                                                                          Music

 Washing Machine       Larry Heard          PAu-777775         11/5/85    Music

 Beyond The Clouds     Trax Records         SR-008153          2/26/87    Sound Recording &
                                                                          Music

 Beyond The Clouds     Larry Heard          PAu-896546         10/20/86 Music

Bring Down the         Larry Heard &        PAu-911147         11/19/86 Music
Walls                  Robert Owens

Bring Down the         Trax Records         SR-081157          2/26/87    Sound Recording &
Walls                                                                     Music

 Distant Planet        Larry Heard & H.     PAu-1027097        11/10/87 Music
                       Dennis
Never No More          Larry Heard,          PAu-927655        1/27/87    Music
Lonely                 Robert Owens

 Donnie                Larry Heard,          PAu-971117         3/2/87    Music
                       I. Eberhart & H.
                       Dennis

       70.   Heard and/or Owens are original authors of each of the Recordings and the

Compositions.

       71.   Since 1986, the Recordings and the Compositions have been sold, distributed, or

exploited either directly by Defendants, or any one of them, or licensed by Defendants many times

over to licensees throughout the world.

       72.   Furthermore, some of the Recordings have been materially edited, remixed, and

otherwise altered without Heard and/or Owen’s knowledge or permission, including making



                                               14
     Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 15 of 27 PageID #:17




derivative versions through the addition of other writers (including Cain). In fact, there are over

one dozen versions of Can You Feel It that were released by Trax Records alone.

        73.   Heard has never received a single accounting or payment from Defendants for monies

derived from the exploitations of his musical works.

        74.   Owens has never received a single accounting or payment from Defendants for

monies derived from the exploitations of his musical works.

        75.   To the extent that mechanical rights were lawfully licensed for the four Compositions

referenced in the Precision/Trax Documents entitled Can You Feel It, Washing Machine, Beyond

the Clouds, and Bring Down the Walls, Defendants have wholly and completely failed to pay

Heard and/or Owen and continue to refuse to account for and pay to Heard and/or Owen any

mechanical royalties or other income derived from Defendants’ exploitation of their works.

        76.   Upon information and belief, since 1986, Defendants have generated millions of

dollars in income stemming from their exploitation of the Compositions and Recordings.

                            COUNT I
(DECLARATORY JUDGMENT – FRAUD ON COPYRIGHT OFFICE – RECORDINGS)
                      (Against All Defendants)

        77.   Plaintiffs repeat and reallege the allegations in Paragraphs 1 through 76, as if fully

set forth herein.

        78.   Heard is now and at all relevant times has been the owner of the copyrights in the

Recordings entitled Can You Feel It, Washing Machine, and Beyond the Clouds, and Heard and

Owens are now and at all relevant times have been the owners of the copyrights in the Recording

entitled Bring Down the Walls.

        79.   In or about 1986 and 1987, Trax Records submitted “Form SR” applications to the

Copyright Office when it applied for copyright registrations for the musical compositions and




                                                 15
    Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 16 of 27 PageID #:18




sound recordings entitled Can You Feel It, Washing Machine, Beyond the Clouds, and Bring Down

the Walls (the “Trax Applications”).

        80.   In each of the Trax Applications, in the space entitled “Author(s),” Trax Records

correctly inserted “Larry Heard” as the “Author” of Can You Feel It, Washing Machine, and

Beyond the Clouds and correctly inserted “Larry Heard and Robert Owens” as the “Authors” for

the song Bring Down the Walls.

        81.   But in each of the Trax Applications, Trax Records also inserted knowingly false

information in two other spaces: first, in the space titled “Claimant(s),” Trax Records inserted “©

℗ Trax Records”; second, in the space titled “Transfer,” Trax Records inserted words to the effect

“by written contract” or “transfer of all rights by author” indicating that Trax Records had received

a written copyright assignment from Heard and/or Owens for the copyrights in the Recordings of

the same titles.

        82.   By filing a combined “PA” and “SR” copyright registration application for the “sound

recording and music” in the name of Trax Records for Can You Feel It, Washing Machine, Beyond

the Clouds, and Bring Down the Walls, Trax Records thus falsely asserted that it owned the sound

recording copyrights for those works.

        83.   In 1986 and 1987, “Trax Records” was issued copyright registrations for the

Compositions and Recordings entitled Washing Machine, Can You Feel It, and Beyond The

Clouds, for which a combined registration was issued bearing registration number SR-0008153,

as well as for Beyond The Clouds, for which a registration was issued bearing registration number

SR-0081157 (the “Trax SR Registrations”).




                                                 16
    Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 17 of 27 PageID #:19




       84.   Upon information and belief, the “Trax Records” indicated in the Trax SR

Registrations is Trax, Inc., Trax, Ltd., or one of the other Trax Defendants, which are now owned

or at that time were owned and controlled by Sherman and/or Cain.

       85.   Neither “Trax Records” nor any of the other Defendants was ever assigned or

transferred any copyright ownership interests in the Recordings. Thus, they were not – at any time

since the date of the creation of the Recordings – the copyright owner(s) thereof, including as of

the date “Trax Records” submitted the Trax Applications.

       86.   The Trax SR Registrations were procured by fraud by one or more Defendants based

on the fraudulent representations of ownership in the Recordings.

       87.   As a result, the Trax SR Registration must be invalidated since the information as to

ownership and “transfer” were false and material.

       88.   Such inaccurate information was included on the Trax Applications with knowledge

that it was inaccurate and such inaccuracy would have caused the Register of Copyrights to refuse

the registration had it known that it was false.

       89.   The Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., authorizes this Court to

declare the rights and legal relations of parties to an active controversy under its jurisdiction.

       90.   There is an actual, present, and existing dispute between and among the parties

concerning the validity of the Trax SR Registrations relating to the ownership of the Recordings.

       91.   The Court’s determination of the issues presented herein would be final and

conclusive insofar as the declaratory judgment sought by Plaintiffs would fully and finally resolve

the parties’ disputes with respect to such copyright registrations.




                                                   17
       Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 18 of 27 PageID #:20




         WHEREFORE, Plaintiffs respectfully prays that the Court find in his favor and enter an

order and judgment as follows: issuing a Declaratory Judgment finding that ALL DEFENDANTS

committed Fraud on the Copyright Office with their applications for Copyright Registrations for

the sound recordings Can You Feel It, Washing Machine, Beyond the Clouds, and Bring Down the

Walls, invalidating the existing Copyright Registrations for those sound recordings held in

Defendants’ names, and entering such further relief that this Court deems just and appropriate as

well as Plaintiffs’ costs, including reasonable attorney’s fees as provided by statute, and interest

on its damages at the legal rate.

                              COUNT II
   (WILLFUL DIRECT COPYRIGHT INFRINGEMENT OF THE COMPOSITIONS)
                        (Against All Defendants)

         92.   Plaintiffs repeat and reallege the allegations in Paragraphs 1 through 91, as if fully

set forth herein.

         93.   Heard and/or Owens are authors and owners of the copyrights in and to the

Compositions entitled Distant Planet, Never No More Lonely and Donnie (the “Infringed

Compositions”) for which copyright registrations were issued to them in 1987 bearing Registration

Nos.     PAu-001027097,      PAu-00927655      and     PAu-00971117     (the   “Heard-Owens      PA

Registrations”).

         94.   As the owner(s) of the copyrights in the Infringed Compositions, Heard and/or Owens

have the exclusive rights under the Copyright Act, among other things, to produce, manufacture,

transmit and/or distribute Phonorecords embodying them.

         95.   Defendants conduct, either directly and/or through third parties, constitutes an

infringement of Plaintiffs’ musical composition copyrights for Distant Planet, Never No More

Lonely and Donnie.




                                                  18
    Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 19 of 27 PageID #:21




       96.   Plaintiffs duly satisfied the statutory requirements regarding registration and deposit

of the Infringed Copyrights upon which the alleged infringements are based pursuant to 17 U.S.C.

§§ 407 and 411 as well as other statutory formalities required under the Copyright Act.

       97.   At various times during the three-year period prior to the commencement of this

action, Defendants, individually and/or collectively, have copied and mechanically reproduced the

Infringed Compositions in full, and distributed, sold, and/or licensed both physical and digital

copies of the Infringed Compositions, all without authorization or consent of Heard or Owen.

       98.   Defendants, individually and/or collectively, were without any license or other form

or permission, whether express or implied, to copy, reproduce, duplicate, perform, record, sell,

use, transmit or distribute the Infringed Compositions.

       99.   By reproducing, manufacturing, distributing, transmitting, and selling copies of the

Infringed Compositions without any license or other form or permission, the Defendants have

infringed Plaintiffs’ rights in violation of the Copyright Act.

       100. The Defendants’ acts were in knowing and reckless disregard of Plaintiffs’ rights in

and to the Infringed Compositions, and such infringements were willful as that term is defined in

the Copyright Act.

       101. As a direct result of the Defendants’ infringement of the Infringed Compositions,

Plaintiffs are entitled to their actual damages with respect to each of the Infringed Compositions,

including the Defendants’ profits from such infringements, as will be proven at trial.

       102. Alternatively, Plaintiffs are entitled to the maximum to statutory penalties under 17

U.S.C. § 504, in the amount of $150,000 with respect to each timely registered work that was

infringed, to disgorgement of Defendants’ profits, and to any and all other relief the Court deems

just and proper under the law.




                                                 19
     Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 20 of 27 PageID #:22




        103. Plaintiffs, or either of them, are also entitled to their costs, including reasonable

attorneys’ fees, pursuant to 17 U.S.C. § 505.

        104. Defendants’ conduct has caused, and unless enjoined by this Court, will continue to

cause Plaintiffs great and irreparable injury that cannot be compensated or measured in money.

Plaintiffs have no adequate remedy at law.

        105. Pursuant to 17 U.S.C. §502, Plaintiffs, or either of them, are entitled to a permanent

injunction prohibiting further infringement of the Infringed Compositions.

        WHEREFORE, Plaintiffs respectfully prays that the Court find in his favor and enter an

order and judgment as follows: finding ALL DEFENDANTS liable for direct infringement of

Plaintiffs’ musical composition copyrights in Distant Planet, Never No More Lonely and Donnie,

and (i) awarding actual damages pursuant to 17 U.S.C. §504(b), including Defendants' profits, in

such amounts as may be found; or (ii) in the alternative and at Plaintiffs’ election relating to the

infringements of Distant Planet, Never No More Lonely and Donnie, statutory damages pursuant

to 17 U.S.C. § 504(c) in the maximum amount allowed by law, (iii) awarding Plaintiffs the costs

of this action, including reasonable attorney’s fees, pursuant to 17 U.S.C. §505 relating to the

infringements of Distant Planet, Never No More Lonely and Donnie, and (iv) entering such further

relief that this Court deems just and appropriate, as well as Plaintiffs’ costs, including reasonable

attorney’s fees as provided by statute, and interest on its damages at the legal rate.

                                   COUNT III
                     CONTRIBUTORY COPYRIGHT INFRINGEMENT
                                 (Against Cain)

        106. Plaintiffs repeat and reallege the allegations in Paragraphs 1 through 105, as if fully

set forth herein.




                                                 20
       Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 21 of 27 PageID #:23




         107. At various times during the three-year period prior to the commencement of this

action, the Infringed Compositions have been and continue to be illegally reproduced, published,

licensed and/or sold and distributed without Plaintiffs’ authorization in violation of 17 U.S.C. §

101 et seq.

         108. Plaintiffs, or either of them, own the copyrights in the Infringed Compositions which

have been infringed by the Defendants as hereinabove alleged.

         109. Cain is secondarily liable under the Copyright Act for such infringing acts, including

for the direct infringement by of Plaintiffs’ exclusive rights by Precision/Trax, Trax, Inc. and Trax,

Ltd.

         110. Cain induced, caused, participated in, aided and abetted and/or materially contributed

to the infringing conduct by Precision/Trax, Trax, Inc. and Trax, Ltd.

         111. Cain is liable as a contributory copyright infringer. Cain had actual and constructive

knowledge of the infringing activity that occurred and is occurring with respect to the Infringed

Compositions, and induced, caused, participated in, aided and abetted and/or materially

contributed to such infringing conduct by Precision/Trax, Trax, Inc. and Trax, Ltd.

         112. The foregoing acts of infringement by Cain have been willful, intentional, and

purposeful, in disregard of and indifference to Plaintiffs’ rights.

         113. As a direct and proximate result of such infringement of Plaintiffs’ copyrights and

exclusive rights under copyright, Plaintiffs, or either of them, are entitled to maximum statutory

damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to each of the

Infringed Compositions or such other amounts as may be proper.




                                                  21
     Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 22 of 27 PageID #:24




        114. Alternatively, at Plaintiffs’ election, pursuant to 17 U.S.C. § 504(b), Plaintiffs, or

either of them, are entitled to actual damages with respect to each of the Infringed Compositions,

including Cain’s profits from such infringements, in such amounts as will be proven at trial.

        115. Defendant's conduct is causing and, unless enjoined by this Court, will continue to

cause Plaintiffs great and irreparable injury that cannot fully be compensated for or measured in

money. Plaintiffs have no adequate remedy at law.

        WHEREFORE, Plaintiffs respectfully prays that the Court find in his favor and enter an

order and judgment as follows: finding DEFENDANT RACHAEL CAIN liable for contributory

infringement of Plaintiffs’ musical composition copyrights in Distant Planet, Never No More

Lonely and Donnie, and (i) awarding actual damages pursuant to 17 U.S.C. §504(b), including any

profits of Defendant Rachel Cain, in such amounts as may be found; or (ii) in the alternative and

at Plaintiffs’ election relating to the infringements of Distant Planet, Never No More Lonely and

Donnie, awarding statutory damages pursuant to 17 U.S.C. § 504(c) in the maximum amount

allowed by law; (iii) relating to the infringements of Distant Planet, Never No More Lonely and

Donnie, awarding Plaintiffs the costs of this action, including reasonable attorney’s fees, pursuant

to 17 U.S.C. §505; and (iv) entering such further relief that this Court deems just and appropriate,

as well as Plaintiffs’ costs, including reasonable attorney’s fees as provided by statute, and interest

on its damages at the legal rate.

                                       COUNT IV
                              (BREACH OF CONTRACT)
             (By Heard Against Precision/Trax Records and Trax Records, Inc.)

        116. Plaintiffs repeat and reallege the allegations in Paragraphs 1 through 115, as if fully

set forth herein.




                                                  22
     Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 23 of 27 PageID #:25




        117. Since in or about 1986, Precision/Trax Records and/or its successors-in-interest

and/or persons or entities acting through them or under their authority (including without limitation

Cain, Trax Ltd. and Trax, Inc.) have continued to exploit the Compositions and Recordings entitled

Can You Feel It, Washing Machine, Beyond the Clouds and Bring Down the Walls (hereinafter the

“Heard Works”), as to which Precision/Trax was issued purported mechanical licenses, including

without limitation, through the worldwide sale, license and/or distribution of those works in both

physical formats as well as through digital service providers such as Spotify, iTunes, Band Camp,

Soundcloud and YouTube.

        118. Defendants have failed and refused to pay and account to Heard for their exploitation

of the Heard Works despite the contractual obligations to do so.

        119. As a result, Heard has been damaged in an amount to be determined at trial but

believed to be greater than $1,000,000.

        WHEREFORE, Plaintiffs respectfully prays that the Court find in his favor and enter an

order and judgment as follows: awarding Heard compensatory damages against DEFENDANTS

PRECISION/TRAX RECORDS AND TRAX RECORDS, INC. for the material breach of contract in an

amount to be proved at trial, but not less than $1,000,000, and entering such further relief this

Court deems just and appropriate, as well as Plaintiffs’ costs, including reasonable attorney’s fees

as provided by statute, and interest on its damages at the legal rate.

                                    COUNT V
       (BREACH OF THE WARRANTY OF GOOD FAITH AND FAIR DEALING)
              (Against Precision/Trax Records and Trax Records, Inc.)

        120. Plaintiffs repeat and reallege the allegations in Paragraphs 1 through 119, as if fully

set forth herein.




                                                 23
     Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 24 of 27 PageID #:26




        121. Defendants have continued to exploit the Heard Works including, through the

worldwide sale, license and/or distribution of those works in both physical formats as well as

through digital service providers such as Spotify, iTunes, Band Camp, Soundcloud and YouTube.

        122. Defendants have failed and refused to pay or account for the exploitation of the Heard

Works despite the contractual obligations to do so.

        123. Defendants have received substantial income from the exploitation of the Heard

Works and have failed and refused to pay Heard his rightful share of that income.

        124. The Defendants have exercised any contractual rights they, or either of them, may

have with respect to the Heard Works, arbitrarily, capriciously, or in a manner inconsistent with

the reasonable expectation of the parties.

        125. As a result, thereof, the Defendants breached the implied warranty of good faith and

fair dealing that adheres to every contract as a matter of law.

        126. As a result, thereof, Heard has been damaged in an amount to be determined at trial

but believed to be greater than $1,000,000.

        WHEREFORE, Plaintiffs respectfully prays that the Court find in his favor and enter an

order and judgment as follows: awarding Heard compensatory damages against ALL DEFENDANTS

for the breach of the implied warranty of good faith and fair dealing in an amount to be proved at

trial, but not less than $1,000,000, entering such further relief that this Court deems just and

appropriate.

                                          COUNT VI
                                   (UNJUST ENRICHMENT)
                                    (Against All Defendants)

        127. Plaintiffs repeat and reallege the allegations in Paragraphs 1 through 126, as if fully

set forth herein.




                                                 24
     Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 25 of 27 PageID #:27




        128. Defendants have continued to exploit the Heard Works including, through the

worldwide sale, license and/or distribution of those works in both physical formats as well as

through digital service providers such as Spotify, iTunes, Band Camp, Soundcloud and YouTube.

        129. Defendants have received substantial income from the exploitation of the Heard

Works and have failed and refused to pay Plaintiffs their rightful share of that income.

        130. Defendants have received money which belongs to Plaintiffs under circumstances

whereby in equity and good conscience they ought not keep it.

        131. As a result, thereof, the Defendants have been unjustly enriched by its receipt and

retainer of money otherwise belonging to Plaintiffs in an amount to be determined at trial but

believed to be in excess of $1,000,000.

        WHEREFORE, Plaintiffs respectfully prays that the Court find in his favor and enter an

order and judgment as follows: awarding Plaintiffs damages against ALL DEFENDANTS for unjust

enrichment in an amount to be proved at trial, but not less than $1,000,000, and entering such

further relief that this Court deems just and appropriate.

                                         COUNT VII
                                  (CONSTRUCTIVE TRUST)
                               (By Heard Against All Defendants)

        132. Plaintiffs repeat and reallege the allegations in Paragraphs 1 through 131, as if fully

set forth herein.

        133. Defendants have continued to exploit the Heard Works including, through the

worldwide sale, license and/or distribution of those works in both physical formats as well as

through digital service providers such as Spotify, iTunes, Band Camp, Soundcloud and YouTube.

        134. Defendants have failed and refused to pay or account for the exploitation of the Heard

Works despite the contractual obligations to do so and despite Heard’s demands that they do so.




                                                 25
     Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 26 of 27 PageID #:28




        135. Defendants have received substantial income from the exploitation of the Heard

Works and have failed and refused to pay Heard his rightful share of that income.

        136. Defendants have received money which belongs to Heard under circumstances

whereby in equity and good conscience they ought not keep it.

        137. As a result, Defendants hold money otherwise belonging to Heard in constructive

trust in an amount to be determined at trial but believed to be greater than $1,000,000.

        WHEREFORE, Plaintiffs respectfully prays that the Court find in his favor and enter an

order and judgment as follows: against ALL DEFENDANTS, imposing a constructive trust in an

amount to be proved at trial, but not less than $1,000,000, and entering such further relief that this

Court deems just and appropriate.

                                     COUNT VIII
              (VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD ACT)
                        (By Plaintiffs Against All Defendants)

        138. Plaintiffs repeat and reallege the allegations in Paragraphs 1 through 137 as if fully

set forth herein.

        139. Defendants have committed deceptive acts or practices, including, but not limited to,

selling and distributing to the public from their offices in Chicago, Illinois, physical recordings

and digital distribution (through streaming services or otherwise) of the Recordings under the

representation that they owned and controlled such works.

        140. Such acts or practices were knowingly false, deceptive and misleading.

        141. Defendants intended that the public rely on these deceptions in the purchasing of

those physical records and/or licensing of such works via music streaming services.

        142. Defendants’ deceptive acts or practices occurred in a course of conduct involving

trade or commerce, specifically the wrongful commercial exploitation of the Recordings.




                                                 26
     Case: 1:20-cv-03678 Document #: 2 Filed: 06/23/20 Page 27 of 27 PageID #:29




        143. Defendants’ deceptive acts or practices have proximately caused Plaintiffs’ actual

damages in an amount to be determined at trial but believed to be greater than $1,000,000.

        144. In addition to his actual damages, Plaintiffs are entitled under the statute to reasonable

attorney’s fees and costs.

        WHEREFORE, Plaintiffs respectfully prays that the Court find in his favor and enter an

order and judgment as follows: against ALL DEFENDANTS a judgment that the Defendants’ conduct

violates the Illinois Consumer Fraud Act and imposing damages in an amount to be proved at trial,

but not less than $1,000,000, and entering such further relief as this Court deems just and

appropriate, as well as Plaintiffs’ costs, including reasonable attorney’s fees as provided by statute,

and interest on its damages at the legal rate.

                                         JURY DEMAND

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of all issues which are

so triable.

Dated: June 23, 2020

                                    By: /s/Robert S. Meloni
                                          Robert S. Meloni, pro hac vice forthcoming
                                          Thomas P. McCaffrey, pro hac vice forthcoming
                                    MELONI & McCAFFREY, a Professional Corporation
                                    3 Columbus Circle – 15th Floor
                                    New York, New York 10019
                                    Tel: (212) 520-6090


                                    By: /s/ Christopher M Heintskill (ARDC No. 6272391)
                                    LEVENFELD PEARLSTEIN, LLC
                                    2 North LaSalle, 13th Floor
                                    Chicago, IL 60602
                                    Tel: (312) 346-8380
                                    cheintskill@lplegal.com
                                    Appearing as Local Counsel

                                    Attorneys for Plaintiffs Larry Heard and Robert Owens



                                                  27
